UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8024


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SHERRELL GARY BRINKLEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:91-cr-00131-GCM-1)


Submitted:   April 28, 2014                     Decided:    May 13, 2014


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherrell Gary Brinkley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherrell Gary Brinkley seeks to appeal the district

court’s order denying his Fed. R. Civ. P. 60(b) motion, which

attacked      his     convictions          and      sentence       and     constituted      a

successive 28 U.S.C. § 2255 (2012) motion.                         See United States v.

Winestock, 340 F.3d 200, 206 (4th Cir. 2003).                            The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s      assessment       of      the    constitutional         claims    is

debatable     or     wrong.        Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Brinkley has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                               2
            Additionally, we construe Brinkley’s notice of appeal

and   informal    brief    as    an    application     to   file    a    second   or

successive § 2255 motion.             United States v. Winestock, 340 F.3d

at 208.     In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C. § 2255(h) (2012).              Brinkley’s claims do not satisfy

either of these criteria.             Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented    in    the   materials

before    this   court    and   argument      would   not   aid    the   decisional

process.



                                                                          DISMISSED




                                          3